Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 12/30/2019. Claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kub et al. (Pub. No. US 2014/0110722 A1), herein Kub, in view of Ko et al. (Pub. No. US 2014/0159049 A1), herein Ko.
	Regarding claim 1, Kub discloses a semiconductor device, comprising: a substrate, comprising a first semiconductor layer, a second 
	Kub does not specifically show a first semiconductor layer, an insulating layer disposed between the first semiconductor layer and the second semiconductor layer, wherein the recess extends into the insulating layer from a surface of the first semiconductor layer.
	However, in the same field of endeavor, Ko teaches a gallium nitride device, wherein an insulating layer 102 disposed between the first semiconductor layer 101 and the second semiconductor layer 104, wherein the recess PVH/VH extends into the insulating layer from a surface of the first semiconductor layer to improve a heat radiating effect of the semiconductor device which is generated by switching operation (Ko: Figs. 1B-2I and paragraphs [0038]-[0057]).

	Regarding claim 2, Kub in view of Ko teaches the semiconductor device according to claim 1, wherein the recess is further overlapped with the drain electrode and the source electrode (Kub: Figs. 1-14H and paragraphs [0064]-[0144]).  
	Regarding claim 3, Kub in view of Ko teaches the semiconductor device according to claim 2, wherein an area of an orthogonal projection of the recess on the second semiconductor layer is greater than or equal to an area of an orthogonal projection of the hetero-junction structure on the second semiconductor layer (Kub: Figs. 1-14H and paragraphs [0064]-[0144]).  
	Regarding claim 7, Kub in view of Ko teaches the semiconductor device according to claim 1, wherein the hetero-junction structure comprises a channel layer, a spacer layer and a barrier layer, wherein the channel layer is disposed between the second semiconductor layer of the substrate and the barrier layer, and the spacer layer is located between the channel layer and the barrier layer (Kub: Figs. 1-14H and paragraphs [0064]-[0144]).  
	Regarding claim 9, Kub discloses a manufacturing method of a semiconductor device, comprising: providing a substrate, wherein the substrate comprises a first semiconductor layer, a second semiconductor 
	Kub does not specifically show a first semiconductor layer, an insulating layer disposed between the first semiconductor layer and the second semiconductor layer, wherein the recess extends into the insulating layer from a surface of the first semiconductor layer.
	However, in the same field of endeavor, Ko teaches a gallium nitride device, wherein an insulating layer 102 disposed between the first semiconductor layer 101 and the second semiconductor layer 104, wherein the recess PVH/VH extends into the insulating layer from a surface of the first semiconductor layer to improve a heat radiating effect of the semiconductor device which is generated by switching operation (Ko: Figs. 1B-2I and paragraphs [0038]-[0057]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Kub by extending the recess into the insulating layer of the SOI substrate.
	Regarding claim 10, Kub in view of Ko teaches the semiconductor device according to claim 9, further comprising thinning the first semiconductor layer before forming the recess (Kub: Figs. 1-14H and paragraph [0091]).  

Allowable Subject Matter
Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claim 4, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the heat dissipation structure comprises a plurality of multilayer structures stacking on one another, each multilayer structure comprises an adhesive layer and a heat dissipation layer, and the adhesive layer is closer to the substrate than the heat dissipation layer in the same multilayer structure. Claims 5 and 6 are included likewise as they depend from claim 4.
	With respect to claim 8, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a portion of the insulating layer overlapped with a bottom surface of the recess has a first thickness, another portion of the insulating layer not overlapped with the recess has a second thickness, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

March 24, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813